Citation Nr: 1748760	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-47 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia and degenerative changes right knee.

2.  Entitlement to an increased rating in excess of 10 percent for chondromalacia and degenerative changes left knee.

3.  Entitlement to an increased rating in excess of 10 percent for left knee instability associated with chondromalacia and degenerative changes left knee.

4.  Entitlement to an increased rating in excess of 10 percent for right knee instability associated with chondromalacia and degenerative changes right knee.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in April 2016.

A rating decision of June 1994 granted service connection for a bilateral knee condition (chondromalacia and degenerative changes) and assigned a 10 percent evaluation for each knee.  A rating decision of September 2002 granted service connection for instability of the left knee and assigned a 10 percent evaluation and an effective date of July 19, 2002.  Although the Veteran was already service-connected for left knee instability, a subsequent rating decision of August 2006 granted service connection for "left knee instability associated with chondromalacia and degenerative changes left knee."  A 10 percent evaluation under Disability Code 5257 and an effective date of October 18, 2005 were assigned.  The September 2002 grant of service connection for left-knee instability was dropped from the rating code sheet.  See August 2006 rating decision code sheet.

In August 2009, the Veteran filed a claim for rating increase with respect to both knees.  A rating decision of January 2010 denied entitlement to an increase and continued the following ratings: 10 percent for left knee instability; 10 percent for chondromalacia and degenerative changes of the right knee; and 10 percent for chondromalacia and degenerative changes left knee.  The Veteran has appealed the January 2010 rating decision.  See notice of disagreement of August 2010; VA Form 9 of December 2010.  These issues were certified to the Board in July 2012.
A rating decision of May 2011 granted service connection for right knee instability associated with chondromalacia and degenerative changes of the right knee.  An evaluation of 10 percent under Disability Code 5010-5257 and an effective date of June 28, 2010 were assigned.  Although the Veteran did not expressly appeal from the award of a separate rating for right knee instability, the issue is inextricably intertwined with the question of entitlement to a higher rating for his right knee disability based on arthritis with limited flexion.  This is because the Board must consider all potentially applicable diagnostic codes in assigning the proper rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board's remand of April 2016 listed one of the issues on appeal as: "entitlement to higher ratings for chondromalacia and degenerative joint disease of the right knee, currently assigned a 10 percent rating for instability and a 10 percent rating for other impairment."  The Board also notes that a rating decision of February 2016 (relating to the left foot and right shoulder) informed the Veteran that the disability of right knee instability associated with chondromalacia and degenerative changes right knee was on appeal and would not be addressed at that time.  A supplemental statement of the case (SSOC) of June 2016 included the issue of entitlement to an increased rating for right knee instability.

A rating decision of June 2016 granted service connection for limitation of extension of the left knee and the right knee.  For both disabilities, an evaluation of 10 percent and an effective date of December 23, 2015 were assigned.  The Veteran did not appeal.

By a filing of June 2016, the Veteran waived the right to initial review by the agency of original jurisdiction of any additional evidence that the Veteran might submit.  See 38 C.F.R. § 20.1304(c) (2016).  In January 2017, following the issuance of the most recent SSOC in June 2016, additional medical evidence relating to the knees was submitted by the Veteran.

In October 2016, the Veteran filed a notice of disagreement (NOD) with respect to the denial of entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tear condition with shoulder strain and the denial of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  See rating decision of February 2016.  When a claimant has filed an NOD and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged the Veteran's October 2016 NOD.  Therefore this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran underwent a VA examination for his knees in December 2015.  The examination report does not show compliance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  Under § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  If a VA examination report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).

The December 2015 VA examination found that there was evidence of pain with weight-bearing for both knees.  No finding made with respect to pain on both active and passive motion.  The Board will remand for a new VA examination for testing of both knees in accordance with 38 C.F.R. § 4.59.

Furthermore, as stated in the report, the VA examination of the knees was not conducted during a flare-up on the basis that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner checked the form box indicating that she was  unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The stated explanation for that inability was, "Unable to speculate as exam didn't occur during a flare-up."  See December 2015 VA examination report.

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court found that the VA examination in the case at issue was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will also remand for a VA examination that follows the guidelines of Sharp.


Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding treatment records relating to the Veteran's left knee and right knee.  All records/responses received must be associated with the electronic claims file.  

2. Schedule the Veteran for an appropriate VA medical examination to assess the orthopedic manifestations of his disabilities of the left knee and right knee.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary to rate the knees under the criteria of the VA rating schedule must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left knee and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of any of his knee disabilities at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of the Veteran's right-knee and/or left knee flare-ups in terms of range of motion on the basis of that information.

A rationale for the opinions in the report must be provided.

3. Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded claims.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his attorney with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




